IN THE SUPREME COURT OF APPEALS OF WEST VIRGINIA

                                  January 2016 Term
                                   _______________                    FILED
                                                                   March 2, 2016
                                     No. 15-0011                      released at 3:00 p.m.
                                   _______________                  RORY L. PERRY II, CLERK
                                                                  SUPREME COURT OF APPEALS
                                                                       OF WEST VIRGINIA
                              GERALD A. PHILLIPS and

                               TERESA L. PHILLIPS,

                                   Petitioners


                                          v.

                         JOSHUA D. STEAR,

                   a resident of West Virginia, and

      STATE FARM MUTUAL AUTOMOBILE INSURANCE COMPANY,

                          a foreign company,

                              Respondents


       ____________________________________________________________

                  Appeal from the Circuit Court of Lewis County

                      The Honorable Kurt W. Hall, Judge

                            Civil Action No. 11-C-85


                          REVERSED AND REMANDED


       ____________________________________________________________

                              Submitted: January 26, 2016

                                 Filed: March 2, 2016


C. Paul Estep, Esq.                            G. Thomas Smith, Esq.

Estep & Shaffer, L.C.                          Afton L. Aman, Esq.

Kingwood, West Virginia                        Smith, McMunn & Glover, PLLC

Counsel for the Petitioners                    Clarksburg, West Virginia

                                               Counsel for the Respondents


CHIEF JUSTICE KETCHUM delivered the Opinion of the Court.

JUSTICE LOUGHRY concurs in part, and dissents in part, and reserves the right
to file a separate opinion.
                            SYLLABUS BY THE COURT


              1.     “A motion to vacate a judgment made pursuant to Rule 60(b),

W.Va.R.C.P., is addressed to the sound discretion of the court and the court’s ruling on

such motion will not be disturbed on appeal unless there is a showing of an abuse of such

discretion.” Syllabus Point 5, Toler v. Shelton, 157 W.Va. 778, 204 S.E.2d 85 (1974).

              2.     “An interpretation of the West Virginia Rules of Civil Procedure

presents a question of law subject to a de novo review.” Syllabus Point 4, Keesecker v.

Bird, 200 W.Va. 667, 490 S.E.2d 754 (1997).

              3.     Rule 60(b)(3) of the West Virginia Rules of Civil Procedure permits

a court to relieve a party from a final judgment for fraud, misrepresentation, or other

misconduct of an adverse party.

              4.     To prevail under Rule 60(b)(3) of the West Virginia Rules of Civil

Procedure, the moving party must establish by clear and convincing evidence that the

opposing party obtained a judgment by fraud, misrepresentation, or other misconduct,

and that this conduct prevented the moving party from fully and fairly preparing or

presenting a claim or a defense. In considering these requirements, the trial court must

balance the principles that litigation must be brought to an end and that justice should be

done.

              5.     Fraud under Rule 60(b)(3) of the West Virginia Rules of Civil

Procedure generally involves intentional acts.         However, misrepresentation and

misconduct may involve negligent or intentional actions.



                                             i
              6.     Rule 60(b)(3) of the West Virginia Rules of Civil Procedure is aimed

at judgments that were unfairly obtained, not at those that are merely factually incorrect.

              7.     To the extent that Gerver v. Benavides, 207 W.Va. 228, 530 S.E.2d
701 (1999) conflicts with this opinion it is overruled.




                                              ii
Chief Justice Ketchum:


              In this appeal from the Circuit Court of Lewis County, a plaintiff asserts

that a defendant engaged in fraud, misrepresentations, or misconduct to obtain a

favorable jury verdict. Specifically, the plaintiff contends the defendant concealed, or

failed to reveal, evidence specifically asked for in discovery, and then presented a

defense at trial directly contrary to the undisclosed evidence. The plaintiff moved to set

aside the judgment entered on the jury’s verdict under Rule 60(b)(3) of the West Virginia

Rules of Civil Procedure.

              The circuit court denied the plaintiff’s motion to set aside the judgment. As

we discuss below, we find that the circuit court abused its discretion and should have

granted the motion.      The defendant’s clear misrepresentation and misconduct in

discovery precluded the plaintiff from fully and fairly preparing for and rebutting the

defendant’s claims at trial, and the resulting verdict was unfairly obtained. We vacate the

circuit court’s judgment order, and remand the case for a new trial.


                                  I.

                 FACTUAL AND PROCEDURAL BACKGROUND


              The plaintiff is Gerald A. Phillips, a commercial truck driver. Phillips’s

complaint alleges that the defendant, Joshua D. Stear, carelessly engaged in an act of

“road rage” on Interstate 79. Phillips contends that late in the afternoon of December 3,

2010, Stear negligently veered in front of Phillips’s truck and slammed on his brakes.

Phillips swerved to avoid Stear, wrecked and was injured. Stear then fled the scene, but a


                                             1

witness followed Stear and obtained his license plate number. A State Trooper later cited

Stear for making an improper lane change, and Stear pleaded no contest to the citation.

             Stear’s liability insurance carrier settled for its policy limits. Thereafter, the

underinsured motorist carrier on Phillips’s truck (State Farm Mutual Automobile

Insurance Company) took over the defense in the name of Stear. Phillip’s lawsuit was

tried to a jury between March 25 and March 27, 2014.

             Stear’s defense at trial was that he did not cause the accident and was

unaware of the accident until he was approached by a State Trooper ten days later. Stear

conceded that he might have been driving on the same stretch of interstate highway as

Phillips at the time of the accident, while making his daily two-hour drive home from

work. However, he argued his vehicle was mistakenly identified and he was falsely

accused.

             Although Stear claimed he was mistakenly identified, the evidence at trial

showed the following: Phillips testified he wrecked swerving to avoid a maroon-colored

late model Chevrolet sedan with one occupant who “gave him the finger.” A second

witness testified at trial that the accident was caused by a “reddish or maroon color”

General Motors vehicle with several occupants, one of whom “sort of flipped the bird or

something.” A third witness, however, saw Phillips wreck avoiding “a maroonish color

Chevy” (with one occupant, a man with short hair) before the vehicle sped away. The

third witness gave chase, followed the vehicle and called 911. The third witness gave the

911 operator the vehicle’s license plate number, identifying it as a “Chevy Malibu,” but

then corrected herself and identified it as a “maroon Chevy Impala.”

                                             2

              Using the license plate number, the State Police identified the vehicle that

caused the wreck as a 2008 Chevrolet Impala (with a “red jewel tint” color) owned by

Stear.

              In addition to asserting mistaken identity, Stear introduced his character

into evidence. Without any objection by the plaintiff’s lawyer, Stear essentially testified

that he was by nature a careful driver and that slamming on his brakes in front of another

driver would be inconsistent with his driving habits. Stear asserted (again, without

objection) that he not only observed speed limits, but that he routinely drove slower than

the speed limit to save gasoline. To further support this claim, defense counsel (without

any objection from plaintiff’s counsel) asked Stear about his lack of traffic citations:

              Q.     You, traveling I-79 five or six days a week, must have
              had a lot of speeding tickets.

              A.      Not one.

              Q.      Not one? . . .

              A.      Yes, sir.

              Q.      When’s the last time you had a speeding ticket?

              A.      Maybe 2006.

              On re-examination, counsel for the plaintiff confirmed Stear’s testimony

that he’d had no recent traffic citations:

              Q.      No speeding tickets at all?

              A.      Not since, I’d say, probably 2006, to the best of my recollection.




                                              3

Following that answer, plaintiff’s counsel tried to impeach Stear and asked him about a

recent, August 2011, traffic citation for speeding.1         Stear said, “I don’t recall the

incident.” Plaintiff’s counsel then asked to approach the witness with a report showing

the traffic citation.2

               Acting sua sponte, the circuit court interrupted counsel’s questioning and

demanded to see the plaintiff’s traffic citation report. The circuit court lectured plaintiff’s

counsel that he could “be in trouble” for using the traffic citation report because “these

are for law enforcement purposes” and “are not certified records of any kind of

conviction.” At the request of defense counsel, the circuit court instructed the jury that

plaintiff’s traffic citation report was “not an acceptable document.” The circuit court also

told the jury to disregard plaintiff’s counsel’s suggestion that he had any report

purporting to show Stear had been convicted of any traffic offense. The judge stated to

plaintiff’s counsel before the jury, “you can ask him the question if he had a speeding

ticket . . . and he’s denying that, so I think that’s about as far as we can go with it.”

               At the close of trial, the jury returned a verdict that Phillips had failed to

prove by a preponderance of the evidence that Stear negligently caused the accident. The

circuit court entered a judgment order on the jury’s verdict on April 10, 2014.


               1
                “The credibility of a witness may be attacked and impeached by any
party, including the party calling the witness.” W.Va.R.Evid. Rule 607 [2014].
               2
                The traffic citation report is not in the record. We discern from the record,
however, that the report was an informal printout obtained from a police officer showing
Stear had at least one prior conviction for speeding in August 2011.


                                               4

              Plaintiff Phillips timely filed a motion, pursuant to Rule 60(b)(3) of the

Rules of Civil Procedure seeking relief from the judgment on the basis of “fraud . . .,

misrepresentation, or other misconduct of an adverse party[.]”3 Phillips alleged that Stear

had lied about numerous traffic citations in both pre-trial discovery and at trial.

              Specifically, Phillips pointed to Stear’s September 2011 response to an

interrogatory asking about his prior traffic citations. Stear’s response admitted to only

one prior citation from five years earlier, in 2006. However, Phillips produced with his

motion a certified court document showing that six weeks before answering the

interrogatory, in August 2011, Stear had been cited for speeding. Phillips produced

another court document showing Stear was cited for reckless driving in 2001. Phillips

also produced an affidavit from Stear’s ex-wife attesting to four or five traffic citations

between 2001 and 2006. She further attested to Stear having a “driving disagreement”

with a commercial truck driver that resulted in a physical altercation during the same

period.

              Plaintiff Phillips argued that Stear’s defense hinged on his testimony that

speeding and unsafe driving were inconsistent with his driving habits. Additionally,

Phillips asserted Stear gave fraudulent, perjurious testimony when he said he could only

recall one prior traffic citation, from 2006. Because Stear concealed prior traffic citations

              3
                 For the pertinent text of Rule 60(b)(3), see infra, footnote 19. Any motion
under Rule 60(b) shall “be made within a reasonable time,” and for motions under Rule
60(b)(1), (2), or (3), “not more than one year after the judgment[.]” Counsel for Phillips
timely filed the motion on May 30, 2014. Counsel also timely filed a motion for a new
trial pursuant to Rule 59 of the Rules of Civil Procedure.


                                              5

during discovery, and misled the jury about prior traffic citations in his testimony,

Phillips asserted that the verdict was unjust.

                 Defendant Stear responded to the plaintiff’s assertions by arguing that his

testimony about traffic citations was equivocal. Stear did not deny that he received a

citation in 2011, only that he could not remember. When counsel asked when he last had

a speeding ticket, Stear said, “Maybe 2006,” “to the best of my recollection.” And as for

the 2001 conviction, Stear asserts he was never asked about it and forgot about it because

it was so old.

                 In an order dated October 20, 2014, the circuit court denied Phillips’s

motion for relief from judgment. Interpreting Rule 60(b)(3), the circuit court found (with

emphasis added) that the plaintiff was required to establish “intentional deception or

misrepresentation” by the defendant to be successful. The circuit court found Phillips’s

evidence of traffic citations merely showed Stear was unable to recall his past citations,

and ruled that “[a]n inability to recall does not indicate intentional deception or

misrepresentation.” The circuit court’s order makes no mention of Stear’s inaccurate

answers to discovery, or its effect upon plaintiff’s counsel’s ability to effectively cross-

examine Stear at trial.

                 The plaintiff now appeals the circuit court’s order denying his Rule

60(b)(3) motion for relief from the final judgment.




                                                 6

                                          II.

                                  STANDARD OF REVIEW


               A motion to vacate a judgment under Rule 60(b) of the West Virginia Rules

of Civil Procedure is a motion within the sound discretion of the trial court, and the trial

court’s ruling will not be disturbed on appeal unless there is a showing of an abuse of the

trial court’s discretion:

                      A motion to vacate a judgment made pursuant to Rule
               60(b), W.Va.R.C.P., is addressed to the sound discretion of
               the court and the court’s ruling on such motion will not be
               disturbed on appeal unless there is a showing of an abuse of
               such discretion.4

“When Rule 60(b) is in play, we ordinarily defer to the trial judge’s more intimate

knowledge of the case.”5

               The plaintiff’s appeal asks that we interpret Rule 60(b). “An interpretation

of the West Virginia Rules of Civil Procedure presents a question of law subject to a de

novo review.”6 Rule 60(b) is patterned after Rule 60(b) of the Federal Rules of Civil

Procedure, and we give substantial weight to federal cases in determining the meaning

and scope of our rules.7


               4
                   Syllabus Point 5, Toler v. Shelton, 157 W.Va. 778, 204 S.E.2d 85 (1974).

               5
                   Anderson v. Cryovac, Inc., 862 F.2d 910, 923 (1st Cir. 1988).

               6
                   Syllabus Point 4, Keesecker v. Bird, 200 W.Va. 667, 490 S.E.2d 754

(1997).
               7
                See, e.g., State ex rel. J.C. v. Mazzone, 233 W.Va. 457, 463, 759 S.E.2d
200, 206 (2014); Williams v. Precision Coil, 194 W.Va. 52, 58 n. 6, 459 S.E.2d 329, 335
n. 6 (1995); Painter v. Peavy, 192 W.Va. 189, 192 n. 6, 451 S.E.2d 755, 761 n. 6 (1994).


                                                7

                                            III.

                                         ANALYSIS


              Plaintiff Phillips appeals the circuit court’s refusal to set aside the judgment

under Rule 60(b)(3). Phillips asserts that Stear brought his own character into issue by

offering testimony that he would never commit an act of “road rage,” and testified to his

good driving record as support. Phillips asserts he simply never expected Stear to testify,

let alone lie, about his driving record at trial, and did not discover until after trial the

extent of Stear’s misrepresentations about the traffic citations he had received. Stear’s

misrepresentations and misconduct in discovery and at trial, when combined with the

circuit court’s refusal to permit Stear to be impeached with evidence of his driving

record, resulted in an unfair verdict.

              Defendant Stear responds that Phillips failed to prove Stear’s testimony was

intentionally fraudulent. Stear mistakenly argues that only intentional misrepresentations

can form the basis for relief under Rule 60(b)(3). Stear contends that there was no

intentional malfeasance and he was simply unable to recall any recent citations at trial.

He further complains that Phillips could not offer any admissible documentation at trial

to refresh his recollection. Although Phillips attempted to present evidence of a recent

traffic citation at trial, Stear asserts it and the other newly discovered evidence of traffic

citations were not admissible and therefore could not be used for impeachment purposes.

              Before examining the parties’ arguments, we must first discern the

guideposts for circuit courts to follow in considering motions under Rule 60(b)(3).




                                              8

                                 A. Rule 60(b) in General

              West Virginia Rule of Civil Procedure 60(b) sets forth six grounds upon

which a trial court may vacate a final judgment. The salutary purpose of Rule 60(b) is to

permit a court, within its discretion, to “redress any injustices that may have resulted

because of excusable neglect or the wrongs of an opposing party.”8

              The Rules of Civil Procedure are intended to assure a fair contest between

litigants, and Rule 60(b) is designed to accomplish justice and “facilitate the desirable

legal objective that cases are to be decided on the merits.”9

                      The purpose of Rule 60(b) is to define the
              circumstances under which a party may obtain relief from a
              final judgment. The provisions of this rule must be carefully
              interpreted to preserve the delicate balance between the
              sanctity of final judgments, expressed in the doctrine of res
              judicata, and the incessant command of the court’s conscience
              that justice be done in light of all the facts.10




              8
               Nevada Indus. Dev., Inc. v. Benedetti, 103 Nev. 360, 364, 741 P.2d 802,
805 (1987). See also, Syllabus Point 2, in part, Hustead on Behalf of Adkins v. Ashland
Oil, Inc., 197 W.Va. 55, 56, 475 S.E.2d 55, 56 (1996) (At its essence, Rule 60(b)
provides “a mechanism for instituting a collateral attack on a final judgment in a civil
action when certain enumerated extraordinary circumstances are present.”).
              9
                  Toler, 157 W.Va. at 785, 204 S.E.2d at 89.
              10
                 Bankers Mortg. Co. v. U.S., 423 F.2d 73, 77 (5th Cir. 1970). Accord,
N.C. v. W.R.C., 173 W.Va. 434, 437, 317 S.E.2d 793, 796 (1984). See also, Franklin D.
Cleckley, Robin Jean Davis & Louis J. Palmer, Jr., Litigation Handbook on West Virginia
Rules of Civil Procedure 1294-95 (4th Ed. 2012) (same).


                                              9

Rule 60(b) “attempts to strike a proper balance between the conflicting principles that

litigation must be brought to an end and that justice should be done,”11 and “enables a

court to grant relief from a judgment in circumstances in which the need for truth

outweighs the value of finality in litigation.”12

              A trial court, “in the exercise of discretion given it by the remedial

provisions of Rule 60(b), should recognize that the rule is to be liberally construed for the

purpose of accomplishing justice.”13 A trial court’s careful exercise of discretion under

the rule furnishes an escape valve to protect the fairness and integrity of litigation.

“[S]ince parties ought not to benefit from their own mis-, mal-, or nonfeasance,

uncertainties attending the application of hindsight in this area should redound to the

movant’s benefit.”14 This is not to say that final judgments should be lightly disturbed,

particularly one based on a jury verdict returned after a trial on the merits. Any motion

for relief under Rule 60(b) must be considered in light of the policy of protecting the




              11
               11 Charles Alan Wright, Arthur R. Miller & Mary Kay Kane, Federal
Practice and Procedure § 2851 at 286 (3d ed. 2012).
              12
                   12 Moore’s Federal Practice § 60.02[2] (3d ed. 2015).
              13
                 Toler, 157 W.Va. at 784-85, 204 S.E.2d at 89. See also, Syllabus Point
2, Hamilton Watch Co. v. Atlas Container, Inc., 156 W.Va. 52, 53, 190 S.E.2d 779, 780
(1972) (“Inasmuch as courts favor the adjudication of cases on their merits, Rule 60(b) of
the West Virginia Rules of Civil Procedure should be given a liberal construction.”);
Kelly v. Belcher, 155 W.Va. 757, 773, 187 S.E.2d 617, 626 (1972) (“Rule 60(b) . . .
should be liberally construed for the purpose of accomplishing justice[.]”).
              14
                   Anderson v. Cryovac, Inc., 862 F.2d at 924.


                                              10

finality of judgments.      However, a motion under Rule 60(b) should be cautiously

construed “to prevent the judgment from becoming a vehicle of injustice.”15

             “[T]he weight of authority supports the view that Rule 60(b) motions which

seek merely to relitigate legal issues heard at the underlying proceeding are without

merit.”16 A Rule 60(b) motion is “designed to address mistakes attributable to special

circumstances and not merely to erroneous applications of law.”17 “Where the motion is

nothing more than a request that the court change its mind, it is not authorized by Rule

60(b).”18

                                       B. Rule 60(b)(3)

             At issue in this case, Rule 60(b)(3) of the West Virginia Rules of Civil

Procedure permits a court to relieve a party from a final judgment for fraud,

misrepresentation, or other misconduct of an adverse party.19          The adverse party’s



             15
                  United States v. Walus, 616 F.2d 283, 288 (7th Cir. 1980).
             16
                Powderidge Unit Owners Ass’n v. Highland Properties, Ltd., 196 W.Va.
692, 705, 474 S.E.2d 872, 885 (1996).
             17
                  Id.
             18
                  Litigation Handbook on West Virginia Rules of Civil Procedure at 1296.
             19
                  Rule 60(b)(3) states, in pertinent part:

                     On motion and upon such terms as are just, the court
             may relieve a party or a party’s legal representative from a
             final judgment, order, or proceeding for the following
             reasons: . . . (3) fraud (whether heretofore denominated
             intrinsic or extrinsic), misrepresentation, or other misconduct
             of an adverse party; . . . The motion shall be made within a
                                                                          (continued . . .)
                                               11

conduct complained of may occur at any time during the course of the litigation,

including during discovery or trial. Rule 60(b)(3) measures the effect of the conduct

upon the final judgment. Under this subsection of the Rule, “[f]raud and circumvention

in obtaining a judgment are ordinarily sufficient grounds for vacating a judgment,

particularly if the party was prevented from presenting the merits of his case.”20

              Hence, the general rule is that to prevail on a motion under Rule 60(b)(3),

the movant must show that the opposing party engaged in fraud, a misrepresentation or

some other type of misconduct. The movant must then demonstrate that the complained

of conduct prevented the movant from fully and fairly preparing or presenting a

meritorious claim or defense.21 As Louis Palmer and Justice Davis state in their seminal



              reasonable time, and for reason[] . . . (3) not more than one
              year after the judgment, order, or proceeding was entered or
              taken. A motion under this subdivision (b) does not affect the
              finality of a judgment or suspend its operation. This rule does
              not limit the power of a court . . . to set aside a judgment for
              fraud upon the court.
              20
                11 Charles Alan Wright, Arthur R. Miller & Mary Kay Kane, Federal
Practice and Procedure § 2860 at 411 (3d ed. 2012) (quoting Assmann v. Fleming, 159
F.2d 332, 336 (8th Cir. 1947)).
              21
                 See Lonsdorf v. Seefeldt, 47 F.3d 893, 897 (7th Cir. 1995) (“In order to
obtain relief under Fed. R. Civ. P. 60(b)(3), the movant must prove that: (1) the party
maintained a meritorious claim at trial; and (2) because of the fraud, misrepresentation or
misconduct of the adverse party; (3) the party was prevented from fully and fairly
presenting its case at trial.”); Atkinson v. Prudential Prop. Co., 43 F.3d 367, 372-73 (8th
Cir. 1994) (“To prevail on a motion under Rule 60(b)(3), the movant must show, with
clear and convincing evidence, that the opposing party engaged in a fraud or
misrepresentation that prevented the movant from fully and fairly presenting its case.”);
Anderson v. Cryovac, Inc., 862 F.2d at 923 (“the moving party must demonstrate
misconduct—like fraud or misrepresentation—by clear and convincing evidence, and
                                                                            (continued . . .)
                                             12

treatise on the Rules of Civil Procedure, “The moving party must demonstrate fraud,

misrepresentation or other misconduct by clear and convincing evidence, and must also

show that the complained of conduct foreclosed full and fair preparation or presentation

of the movant’s case.”22

                   1. Fraud, Misrepresentation, and Other Misconduct

              In the context of Rule 60(b)(3), fraud, misrepresentation, and misconduct

are each separate and distinct grounds for relief.

              The concept of fraud is quite broad and, as Justice Davis once noted, is a

“generic term, embracing all multifarious means which human ingenuity can devise, and

which are resorted to by one individual to get advantage over another by false



must then show that the misconduct foreclosed full and fair preparation or presentation of
its case”); In re M/V Peacock on Complaint of Edwards, 809 F.2d 1403, 1404-05 (9th Cir.
1987) (“To prevail under the cited portion of the Rule, the moving party must establish
that a judgment was obtained by fraud, misrepresentation, or misconduct, and that the
conduct complained of prevented the moving party from fully and fairly presenting the
case.”); Stridiron v. Stridiron, 698 F.2d 204, 207 (3d Cir. 1983) (“To prevail, the movant
must establish that the adverse party engaged in fraud or other misconduct, and that this
conduct prevented the moving party from fully and fairly presenting his case.”); Square
Const. Co. v. Washington Metro. Area Transit Auth., 657 F.2d 68, 71 (4th Cir. 1981) (“As
a threshold matter, the movant must demonstrate the existence of a meritorious claim or
defense. A party seeking relief under subsection (3) of the rule must also prove the
misconduct complained of by clear and convincing evidence and demonstrate that such
misconduct prevented him from fully and fairly presenting his claim or defense.”); Rozier
v. Ford Motor Co., 573 F.2d 1332, 1339 (5th Cir. 1978) (“One who asserts that an adverse
party has obtained a verdict through fraud, misrepresentation or other misconduct has the
burden of proving the assertion by clear and convincing evidence. The conduct
complained of must be such as prevented the losing party from fully and fairly presenting
his case or defense.”).
              22
                   Litigation Handbook on West Virginia Rules of Civil Procedure at 1309.


                                             13

suggestions or by suppression of truth, and includes all surprise, trick, cunning

dissembling, and any unfair way by which another is cheated.”23          “Actual fraud is

intentional, and consists of intentional deception to induce another to part with property

or to surrender some legal right, and which accomplishes the end designed.”24

              “Misrepresentation and misconduct are separate grounds for relief under

Rule 60(b)(3) apart from fraud, and neither necessitates showing purposeful misconduct

or malice.”25 Courts examining the question have broadly held that “misrepresentation”

and “misconduct” under Rule 60(b)(3) do not “require proof of nefarious intent or

purpose” but can include negligent and accidental omissions during the course of


             23
                State ex rel. Medical Assurance of W.Va., Inc. v. Recht, 213 W.Va. 457,
474, 583 S.E.2d 80, 97 (2003) (Davis, J., concurring) (quoting Volcanic Gardens Mgmt.
Co. v. Paxson, 847 S.W.2d 343, 347 (Tex. App. 1993)).
             24
                   Stanley v. Sewell Coal Co., 169 W.Va. 72, 76, 285 S.E.2d 679, 682-83
(1981).
             25
                   Scott v. United States, 81 F. Supp. 3d 1326, 1338-39 (M.D. Fla. 2015). As
one court noted,

             Were the term ‘misrepresentation’ as used in Rule 60(b)(3)
             interpreted to encompass only false statements made with the
             intention to deceive, the behavior described by that word
             would be wholly subsumed within the category of behavior
             that the same subsection of the rule refers to as ‘fraud.’ Such
             a narrow reading of the word would render it superfluous for
             purposes of Rule 60(b)(3) and would thus conflict with the
             established principle of statutory construction that all words
             within a statute are intended to have meaning and should not
             be construed as surplusage.

United States v. One (1) Douglas A–26B Aircraft, 662 F.2d 1372, 1375 n. 6 (11th Cir.
1981).


                                             14

discovery, or during trial.26 Put simply, Rule 60(b)(3) applies to unintentional, accidental

and careless misconduct or misrepresentations as well as intentional ones.27




              26
                   Anderson v. Cryovac, Inc., 862 F.2d at 923.
              27
                 See, e.g., Lonsdorf v. Seefeldt, 47 F.3d at 897 (Rule 60(b)(3) “applies to
both intentional and unintentional misrepresentations.”); Schultz v. Butcher, 24 F.3d 626,
630 (4th Cir. 1994) (“[A]n adverse party’s failure, either inadvertent or intentional, to
produce such obviously pertinent requested discovery material in its possession is
misconduct under the meaning of Rule 60(b)(3).”); Jones v. Aero/Chem Corp., 921 F.2d
875, 879 (9th Cir. 1990) (“‘Misconduct’ does not demand proof of nefarious intent or
purpose as a prerequisite to redress. . . . The term can cover even accidental omissions. . .
. Accidents—at least avoidable ones—should not be immune from the reach of the
rule.”); In re M/V Peacock on Complaint of Edwards, 809 F.2d at 1405 (negligent
misrepresentations may support relief from judgment under Rule 60(b)(3)); Bros Inc. v.
W. E. Grace Mfg. Co., 351 F.2d 208, 211 (5th Cir. 1965) (A party can obtain relief due to
misrepresentation even in the absence of “a deliberate evil purpose to misstate or conceal
or thereafter engage in foot-dragging lest the truth might be uncovered.”); Scott v. United
States, 81 F. Supp. 3d at 1339 (“Unintentional neglect in failing to comply with discovery
requirements, or negligent misrepresentations to the court, can satisfy the requirements of
Rule 60(b)(3), and thus the Court may not deny relief under Rule 60(b)(3) only because
Petitioner has not shown intentional misconduct.”); Corcoran v. McCarthy, 778 N.W.2d
141, 148 (S.D. 2010) (“[W]hen fraud is not alleged, a majority of courts have concluded
that misconduct in failing to disclose or produce may be careless, accidental, or even
innocent under Rule 60(b)(3).”); Outback Steakhouse of Florida, Inc. v. Markley, 856
N.E.2d 65, 73 (Ind.2006) (“[W]e readily conclude that ‘misconduct’ under Indiana’s Rule
60(b)(3) can include both negligent and intentional violations of Indiana’s discovery
rules.”); Catskill Devel., L.L.C. v. Park Place Entm’t Corp., 286 F. Supp. 2d 309, 314
(S.D.N.Y.2003) (“[E]ven an accidental failure to disclose or produce materials requested
in discovery can constitute ‘misconduct’ within the purview of Rule 60(b)(3).”); Norwest
Bank (MN) v. Symington, 3 P.3d 1101, 1106 (Ariz.Ct.App.2000) (“[A] failure to disclose
evidence that may be relevant, regardless of whether the disclosure was required by a
specific discovery request or by the general duty of Rule 26.1, can constitute misconduct
under Rule 60(c)(3).”); MMAR Group, Inc. v. Dow Jones & Co., Inc., 187 F.R.D. 282,
285 (S.D.Tex. 1999) (quoting Anderson). See also, 12 Moore’s Federal Practice §
60.43[1][a] (3d ed. 2015) (“Under Rule 60(b)(3), both intentional and unintentional
misrepresentations and failures to disclose are a sufficient basis for relief.”).


                                              15

              Regardless of the specific form of the allegation, the moving party under

Rule 60(b)(3) “must, by adequate proof, clearly substantiate the claim of fraud,

misconduct or misrepresentation.”28 In other words, the moving party must show clear

and convincing evidence of fraud, misrepresentation, or misconduct.29

                       2. Full and Fair Preparation or Presentation

              The linchpin of a motion under Rule 60(b)(3) is that the moving party must

demonstrate it was prevented from fully and fairly presenting a claim or defense.

“[B]efore retrial is mandated under Rule 60(b)(3) . . . the challenged behavior must

substantially have interfered with the aggrieved party’s ability fully and fairly to prepare

for and proceed at trial,”30 or “be such as prevented the losing party from fully and fairly

presenting his case or defense.”31 Relief can be afforded if the conduct complained of

“precluded inquiry into a plausible theory of liability, denied it access to evidence that



              28
              Zurich N. Am. v. Matrix Serv., Inc., 426 F.3d at 1290 (citing Wilkin v.
Sunbeam, 466 F.2d 714, 717 (10th Cir.1972)).
              29
                See, e.g., Ervin v. Wilkinson, 701 F.2d 59, 61 (7th Cir. 1983) (“to prevail
under a Rule 60(b)(3) claim for fraud it is incumbent upon the movant to establish the
fraud complained of by clear and convincing evidence.”); Square Const. Co. v.
Washington Metro. Area Transit Auth., 657 F.2d 68, 71 (4th Cir. 1981) (“A party seeking
relief under subsection (3) of the rule must also prove the misconduct complained of by
clear and convincing evidence[.]”); Rozier v. Ford Motor Co., 573 F.2d at 1339 (“One
who asserts that an adverse party has obtained a verdict through fraud, misrepresentation
or other misconduct has the burden of proving the assertion by clear and convincing
evidence.”).
              30
                   Anderson v. Cryovac, Inc., 862 F.2d at 924.
              31
                   Rozier v. Ford Motor Co., 573 F.2d at 1339.


                                              16

could well have been probative on an important issue, or closed off a potentially fruitful

avenue of direct or cross examination.”32

              Rule 60(b)(3) is aimed at judgments which were unfairly obtained, not at

those which are factually incorrect.33 This subsection of the Rule protects the fairness of

the proceedings; it does not protect the correctness of verdicts. Hence, a determination as

to whether the adverse party’s fraud, misrepresentation, or misconduct served to change

the outcome of the case is unnecessary.34 A party moving under Rule 60(b)(3) may

prevail without showing that the alleged misconduct altered the result of the prior trial,35


              32
               West v. Bell Helicopter Textron, Inc., 803 F.3d 56, 67 (1st Cir. 2015)
(quoting Anderson, 862 F.2d at 925).
              33
                 Rozier v. Ford Motor Co., 573 F.2d at 1339. For example, in Graley v.
Graley, 174 W.Va. 396, 327 S.E.2d 158 (1985), a wife sought to set aside an unfavorable
divorce judgment, partly because the wife could not attend the final hearing. The wife
“did not attend the hearing, because her husband had, the night before, beaten her to the
point that she required hospitalization.” Id., 174 W.Va. at 397, 327 S.E.2d at 159. This
Court found the wife had established misconduct of an adverse party sufficient to set
aside the divorce judgment under Rule 60(b)(3).
              34
                 Rule 60(b)(2) is aimed at factually incorrect judgments shown as a result
of newly discovered evidence. Unlike Rule 60(b)(3), Rule 60(b)(2) requires proof that
the new evidence “is material and controlling and clearly would have produced a
different result if present before the original judgment.” Goldstein v. MCI WorldCom,
340 F.3d 238, 257 (5th Cir. 2003).
              35
                 See Anderson v. Cryovac, Inc., 862 F.2d at 924 (“Another well-sculpted
marker points out that misconduct need not be result-altering in order to merit Rule
60(b)(3) redress.”); Plattner v. Strick Corp., 102 F.R.D. at 614 (“Because Rule 60(b)(3)
functions to protect the fairness of the proceedings and not the correctness of the verdict,
a determination as to whether the allegedly misrepresented testimony served to alter the
result of the case is unnecessary.”); Wilson v. Thompson, 638 F.2d 801, 804 (5th Cir.
1981) (“[A] party moving under Rule 60(b)(3) may prevail without showing that the
alleged fraud affected the outcome of the prior trial.”); Rozier v. Ford Motor Co., 573
                                                                            (continued . . .)
                                             17

and without showing “that he or she would prevail in a retrial[.]”36 To reiterate, all that is

required is a clear showing that the fraud, misrepresentation, or misconduct substantially

interfered with the aggrieved party’s ability to fully and fairly prepare for or proceed at

trial.

                                    3. Discovery Abuse

              A party’s “[f]ailure to disclose or produce materials requested in discovery

can constitute ‘misconduct’ within the purview of” Rule 60(b)(3).37 “[W]here discovery

material is deliberately suppressed, its absence can be presumed to have inhibited the

unearthing of further admissible evidence adverse to the withholder, that is, to have

substantially interfered with the aggrieved party’s trial preparation.”38 However, “even

an accidental failure to disclose or produce materials requested in discovery can

constitute misconduct within the purview of Rule 60(b)(3).”39               Misconduct and

misrepresentation under Rule 60(b)(3) can result from unintentional omissions in ineptly


F.2d at 1339 (Rule 60(b)(3) “does not require that the information withheld be of such
nature as to alter the result in the case.”).
              36
                   12 Moore’s Federal Practice § 60.43[1][d] (3d ed. 2015).
              37
                 Anderson v. Cryovac, Inc., 862 F.2d at 923. See also, Stridiron v.
Stridiron, 698 F.2d at 206-07 (“Failure to disclose or produce evidence requested in
discovery can constitute Rule 60(b)(3) misconduct.”); Rozier v. Ford Motor Co., 573
F.2d at 1339 (“Rule 60(b)(3) applies to misconduct in withholding information called for
by discovery[.]”).
              38
                 West v. Bell Helicopter Textron, Inc., 803 F.3d at 67 (quoting Anderson
v. Cryovac, Inc., 862 F.2d at 925).
              39
                   Litigation Handbook on West Virginia Rules of Civil Procedure at 1310.


                                             18

researched, carelessly prepared discovery responses that obfuscate or effectively hide key

evidence from the opposing party. “[I]t takes scant imagination to conjure up discovery

responses which, though made in good faith, are so ineptly researched or lackadaisical

that they deny the opposing party a fair trial.”40

                                         4. Perjury

              Perjury (that is, intentional lies) during the course of discovery or trial may

also support relief under Rule 60(b)(3), but only that which substantially interferes with

the fairness of the final judgment.41 “A litigant’s use of perjured testimony to secure a

jury verdict so corrupts the integrity of the factfinding process that a court may . . . set

aside the verdict when the newly discovered evidence [of perjury], even though in the

nature of impeachment evidence, establishes that perjured testimony impaired a party’s


              40
                 Anderson v. Cryovac, Inc., 862 F.2d at 923. The Anderson court pointed
out that evidence not produced during discovery may turn out to be “cumulative,
insignificant, or of marginal relevance . . . The solution, we believe, is that before retrial
is mandated under Rule 60(b)(3) in consequence of discovery misconduct, the challenged
behavior must substantially have interfered with the aggrieved party’s ability fully and
fairly to prepare for and proceed at trial.” Id. at 924. Where the failure to produce
discovery material “was knowing and purposeful,” the Anderson court suggests a court
should presume the misconduct “substantially interfered with the aggrieved party’s trial
preparation.” Id. at 925.
              41
                 Diaz v. Methodist Hosp., 46 F.3d 492, 497 (5th Cir. 1995) (“If
unequivocal evidence establishes that a party willfully perjured himself, and thereby
prevented the opposition from fully and fairly presenting its case, use of Rule 60(b)(3) to
grant the innocent party a new trial would be a proper response.”); Tas Int’l Travel Serv.,
Inc. v. Pan Am. World Airways, Inc., 96 F.R.D. 205, 208 (S.D.N.Y. 1982) (“When a final
judgment is attacked on grounds that it was procured by false testimony . . . the better
course is to resolve this conflict in favor of assuring the fairness and integrity of
judgments[.]”).


                                              19

ability to fairly and fully litigate a material issue in the case.”42 Rule 60(b)(3) is targeted

at “fraud or misstatements perpetrated in the course of litigation or other misconduct

aimed directly at the trial process[.]”43       “[C]onclusory allegations of perjury are

insufficient to establish by clear and convincing evidence that the judgment was obtained

by fraud or misconduct.”44      In addition, conflicting accounts of an event do not alone

demonstrate perjury.45      To succeed on an allegation of perjurious testimony alone,



              42
                   Aspen Skiing Co. v. Peer, 804 P.2d 166, 174 (Colo. 1991).
              43
                Roger Edwards, LLC v. Fiddes & Son Ltd., 427 F.3d 129, 134 (1st Cir.
2005). It is important here to grasp the distinction

              between fraud or misstatements that are committed during the
              course of a commercial transaction (such as a false statement
              about the quality of goods being sold), and fraud or
              misstatements perpetrated in the course of litigation (such as
              perjury of a witness or the introduction of a false document
              into evidence). The former is the subject-matter of litigation,
              meant to be investigated through the discovery process and
              resolved by the evidence at trial. . . .

                      By contrast, fraud perpetrated in the course of
              litigation interferes with the process of adjudication, and it is
              this kind of litigation-related fraud that principally concerns
              Rule 60(b)(3)’s fraud provision.

Id.
              44
                Hopson v. Protein Technologies International, 19 Fed. Appx. 336, 337
  th
(6 Cir. 2001). See also, Martin v. Chemical Bank, 129 F.3d 114 (2d Cir.1997) (same);
Atkins v. Weaver, 967 F.2d 582 (9th Cir.1992) (same).
              45
                Kissinger–Campbell v. C. Randall Harrell, M.D., 418 Fed. Appx. 797,
        th
805 (11 Cir.2011) (“The testimony of Zbella and DeLuca merely indicates that there are
conflicting accounts on precisely when certain past events occurred. This is not evidence
of perjury or a conspiratorial scheme to concoct a false story, as Defendants allege.”);
                                                                          (continued . . .)
                                              20

“fraud” under Rule 60(b)(3) requires the moving party to demonstrate that a witness

testified, under oath, to a materially false statement under circumstances where the

witness did not believe the statement to be true.46

              “The possibility of perjury, even concerted, is a common hazard of the

adversary process with which litigants are equipped to deal through discovery and cross­

examination[.]”47 It is therefore only in the exceptional case, where the judgment has

been unfairly obtained, that a court may set aside a final judgment merely because some

testimony is perjured. As Judge (later Justice) Brennan once said, “All perjury is an

affront to the dignity of the court and to the integrity of the judicial process,” and courts

should “follow the equity of the matter and . . . take away an unjust judgment obtained by

vital perjury when the injustice and inequity of allowing it to stand are made evident.”48

                         5. Summary of Rule 60(b)(3) Guideposts

              In summary, we hold that to prevail under Rule 60(b)(3), the moving party

must establish by clear and convincing evidence that the opposing party obtained a

judgment by fraud, misrepresentation, or other misconduct, and that this conduct



Ricciuti v. New York City Transit Auth., 70 F. Supp. 2d 300, 315 (S.D.N.Y.1999) (fact that
plaintiffs’ account of events differed was insufficient to demonstrate perjury).
              46
                See generally W.Va. Code § 61-5-1 [1996] (defining perjury); W.Va.
Code § 61-5-2 [1923] (defining false swearing).
              47
                   George P. Reintjes Co. v. Riley Stoker Corp., 71 F.3d 44, 49 (1st Cir.
1995).
              48
                   Shammas v. Shammas, 9 N.J. 321, 329-30, 88 A.2d 204, 208-09 (1952).


                                             21

prevented the moving party from fully and fairly preparing or presenting a claim or a

defense. In considering these requirements, the trial court must balance the principles

that litigation must be brought to an end and that justice should be done. A final

judgment should be rarely disturbed, particularly one based on a jury verdict returned

after a trial on the merits. Fraud under Rule 60(b)(3) generally involves intentional acts.

However, misrepresentation and misconduct may involve negligent or intentional actions.

This subsection of the rule is aimed at judgments that were unfairly obtained, not at those

that are merely factually incorrect.     Hence, the moving party may prevail without

showing that the adverse party’s fraud, misrepresentation, or misconduct altered the

result of the prior trial.



                                  C. Gerver v. Benevides

               The parties dispute whether our holding should be controlled by this

Court’s opinion in Gerver v. Benavides, 207 W.Va. 228, 530 S.E.2d 701 (1999) (per

curiam). In Gerver, a plaintiff obtained a sizeable judgment for severe pain from a

botched vasectomy in a medical malpractice case. After entry of the judgment, the

defendant physician hired an investigator to follow and videotape the plaintiff. On the

basis of the videotape, the defendant alleged the plaintiff had committed fraud because

his pain did not seem as severe as was alleged at trial. The defendant filed a motion

under Rule 60(b)(3) to set aside the judgment for fraud, a motion the trial court granted.

               On appeal, this Court reinstated the judgment. In a per curiam opinion, the

Court found the defendant had failed to show clear and convincing evidence of fraud,

                                            22

because nothing in the videotape “contradict[ed] the plaintiffs’ testimony regarding the

inception and duration of his pain, and the debilitating effect of that pain on his life.”49

Instead, the evidence confirmed the plaintiff’s testimony at trial. As a concurring opinion

made clear, the defendant never investigated or disputed the extent of the plaintiff’s pain

until after the jury returned its verdict. The defendant conceded at trial that “something

went wrong” with the plaintiff’s surgery, and conceded that the plaintiff was in severe

pain. The defendant’s sole argument at trial was that the proof did not rise to the level of

medical malpractice, an argument rejected by the jury.50

              Problematic with the Gerver decision are two broad statements of the law,

both of which are incorrect in light of our earlier analysis of Rule 60(b)(3). The first

addressed the defendant’s argument that the surveillance videotape was “newly­

discovered evidence” of misrepresentations by the plaintiff.51 A trial court may set aside

a judgment for newly-discovered evidence pursuant to Rule 60(b)(2), and under that

subsection, “The evidence must be material, admissible, credible, not merely cumulative

or impeaching, and likely to change the outcome upon retrial.”52 The Gerver Court,




              49
                   Gerver v. Benavides, 207 W. Va. at 232, 530 S.E.2d at 705.

              50
207 W. Va. at 236, 530 S.E.2d at 709 (Starcher, C.J., concurring).

              51
                   207 W.Va. at 233, 530 S.E.2d at 706.

              52
               Peacock v. Bd. of Sch. Comm’rs of City of Indianapolis, 721 F.2d 210,

         th
213-14 (7 Cir. 1983).


                                              23

however, mistakenly conflated these requirements with Rule 60(b)(3).53 As we have

previously discussed, Rule 60(b)(3) permits a court to set aside a judgment for any

clearly established fraud, misrepresentation or other misconduct, so long as it prevented

the movant from fully and fairly preparing or presenting its case.

              The second broad, incorrect statement in Gerver is that “Rule 60(b)(3)

requires proof of intentional deception or misrepresentation by clear and convincing

evidence.”54 As we have previously discussed, only fraud under Rule 60(b)(3) tends to

require an intent to deceive. Rule 60(b)(3) does permit relief for unintentional, accidental

and careless misconduct or misrepresentations as well as intentional ones.

              We see nothing in the discussion of Gerver to suggest the Court’s

assessment of the trial record was wrong. Had the Gerver Court applied the analysis set

forth in this opinion, the Court would have reached the same result. We simply find that

the Gerver Court broadly stated two points of law that, upon careful reflection, are simply

wrong. Accordingly, to the extent that Gerver conflicts with this opinion, it is overruled.



               D. Misrepresentation and Misconduct by the Defendant

              Plaintiff Phillips established a prima facie, meritorious claim at trial.

Witness testimony identified the license plate on defendant Stear’s vehicle, and indicated


              53
                Gerver, 207 W.Va. at 233, 530 S.E.2d at 706 (stating that newly
discovered evidence affecting only credibility cannot be the basis for a new trial).
              54
                   207 W.Va. at 233, 530 S.E.2d at 706.


                                             24

that Stear (after making an offensive hand gesture toward Phillips) veered in front of

Phillips’s truck and slammed on his brakes. Phillips’s attempt to avoid Stear’s vehicle

caused him to wreck. Stear’s defense that he did not cause the accident was bolstered by

his inadmissible character testimony that he was a careful driver who did not speed, and

had no recent traffic citations that he could recall. Although there was no objection to

this testimony, Phillips had the right to question Stear about other citations to test his

credibility.

               Based upon the record before this Court, plaintiff Phillips satisfied the

requirements for granting a Rule 60(b)(3) motion. First, the plaintiff clearly established

that Stear engaged in misconduct or misrepresentation in discovery by failing to reveal

prior traffic citations. Phillips proffered the following interrogatory to Stear about traffic

citations:

               Interrogatory No. 18: Please list any traffic citation or other
               crime, whether it be a misdemeanor or felony, that the
               defendant has ever been charged with or convicted and
               provide the court disposition sheet for each offense.

               Answer:        Defendant received one traffic citation
               approximately five years ago in St. Louis, Missouri.
               Specifically, Defendant was cited for speeding, and paid a
               fine. Defendant tried to retrieve the disposition sheet in the
               past for submission to an employer and was told the record no
               longer exists.

Stear answered the interrogatory on September 15, 2011. Phillips later discovered that

Stear had been convicted on a traffic citation six weeks earlier, on August 1, 2011, for

driving 15 miles or more above the speed limit. Stear failed to mention this recent traffic

citation in his discovery answers. Phillips also found a conviction for reckless driving in

                                             25

2001, and an affidavit from Stear’s ex-wife suggested four or five other traffic citations

between 2001 and 2006.55 Stear failed to reveal these traffic citations as well.

              Furthermore, the circuit court interpreted Rule 60(b)(3) to require proof of

“intentional deception or misrepresentation” by Stear in order for Phillips to succeed.

This interpretation of the rule was incorrect. Rule 60(b)(3) applies to unintentional,

accidental, and careless misrepresentations or misconduct as well as those that are

nefarious and intentional. On this record, we cannot say whether Stear’s trial testimony

rises to a level of willful fabrication, perjury and fraud, or whether it simply shows the

usual shortcomings in human perception and memory. However, if we give Stear the

benefit of the doubt that he simply “forgot” or could not recall these prior interactions

with law enforcement, then his misconduct in drafting his discovery response certainly

falls into the category of being “so ineptly researched or lackadaisical that [it] den[ied]

the opposing party a fair trial.”56

              Second, plaintiff Phillips was substantially and unfairly prejudiced by

Stear’s concealment of, or failure to reveal, his prior traffic citations. Stear’s trial defense

was built around his ordinarily inadmissible character assertion that he would never speed


              55
                 Stear does not dispute receiving these additional citations. Instead, Stear
obtained a supplemental affidavit from his ex-wife where she said that, although she
recalls Stear being given traffic citations for speeding, she did not know whether Stear
was ever convicted of those citations. We do not see how this is in any way persuasive,
since Phillips’s interrogatory asked about “any traffic citation . . . that the defendant has
ever been charged with or convicted[.]”
              56
                   Anderson v. Cryovac, Inc., 862 F.2d at 923.


                                              26

or violate other traffic laws.57 Stear’s character, by his own counsel’s volition, became a

material issue in the case. It was Stear, through questioning by his own lawyer, who

testified that his last traffic citation was in 2006. Evidence of a defendant’s driving

record is inadmissible to establish negligence or a lack thereof. As Rule 404(a)(1) of the

West Virginia Rules of Evidence says, “Evidence of a person’s character or character trait

is not admissible to prove that on a particular occasion the person acted in accordance

with the character or trait.” But once defense counsel interposed Stear’s nature as a

careful driver who always observed speed limits as a defense, plaintiff’s counsel was then

free to test the credibility of that defense.58

               At trial, it appears that plaintiff’s counsel had procured a printout showing

Stear’s August 2011 traffic citation and conviction. It is axiomatic that “a witness may

be impeached on the basis of prior inconsistent actions.”59 After plaintiff’s counsel


               57
                 Stear testified he would use his two-hour interstate drive to and from
work as a time to “relax and maybe pray.” He also asserted that his wife’s sisters are
both police officers, and if he had “pulled a shenanigan” like he was accused of, his wife
would “have her sisters take care of me.”
               58
                  In Moore v. Skyline Cab, Inc., 134 W.Va. 121, 131, 59 S.E.2d 437, 443
(1950), a tort defendant testified “he was by nature a careful driver and . . . he always
observed speed limits when driving an automobile[.]” The plaintiff’s counsel was then
permitted to ask the defendant about a reckless driving conviction two years before the
alleged tort, because “evidence of his plea of guilty to a prior offense was admissible” to
the extent it affected the credibility of the defendant. Id., 134 W.Va. at 132-33, 59 S.E.2d
at 443-44. See also W.Va.R.Evid. Rule 404(b)(1) (“Evidence of a crime, wrong, or other
act is not admissible to prove a person’s character in order to show that on a particular
occasion the person acted in accordance with the character.”).
               59
               Steven Lubet, “Understanding Impeachment,” 15 Am. J. Trial Advoc.

483, 529 (1992). A defendant’s prior traffic citations, wholly unrelated to the case at

                                                                        (continued . . .)

                                                  27

repeated verbatim Stear’s testimony that he had not had a traffic citation since 2006,60 he

attempted to impeach Stear using the August 2011 conviction.

              Unfortunately, the circuit court interrupted and incorrectly decided that

because the printout of the conviction was not certified it could not be used for

impeachment. Moreover, the circuit court lectured plaintiff’s counsel that he could “be in

trouble” because “these are for law enforcement purposes” and “are not certified records

of any kind of conviction.” At the urging of defense counsel, the circuit court instructed

the jury to reject any suggestion by plaintiff’s counsel that Stear had any prior traffic

citations. Plaintiff’s counsel claims the circuit court’s admonitions “unnerved” him, and

gave the jury the appearance he had done something unlawful and had tried to “pull a fast

one” by using an “unacceptable document.” The circuit court essentially traded the

defendant’s credibility about traffic citations for that of plaintiff’s counsel.

              Nevertheless, the record firmly establishes that Stear’s misconduct or

misrepresentations in concealing, or failing to reveal, his other prior traffic citations

prevented Phillips from fully and fairly preparing for trial, and from fully and fairly



hand, are usually inadmissible. But in this case, the defendant made his lack of traffic
citations an issue at trial. Hence, because his prior citations had “a direct impact on the
credibility of the witness,” and became “a direct reason for [him] to fabricate or shade
[his] testimony,” evidence of the defendant’s prior inconsistent actions became
admissible. Id., 15 Am. J. Trial Advoc. at 489.
              60
                “[T]here is no strict rule of evidence that requires a cross examiner to
repeat verbatim the witness’s about-to-be-impeached testimony. The purpose of
recommitment is only to focus attention on the inconsistency between the courtroom
testimony and the prior statement.” Id., 15 Am. J. Trial Advoc. at 501.


                                              28

litigating a material issue, namely the defendant’s character. The complained of conduct

precluded Phillips from effectively challenging Stear’s claim that he was a careful driver

who always observed speed limits, and closed off a potentially fruitful avenue of cross-

examination. We cannot, and need not, say that the defendant’s actions altered the result

of the case, or that the jury’s verdict was factually incorrect. All that we can say is that

this judgment was unfairly obtained.

              We have carefully considered the parties’ arguments in light of the policy

of protecting the finality of judgments. On this record, the circuit court abused its

discretion in failing to set aside the judgment order.



                                          IV.

                                      CONCLUSION


              The circuit court’s October 20, 2014, order denying the plaintiff relief

under Rule 60(b)(3) is reversed, the circuit court’s April 10, 2014, judgment order is set

aside, and the action is remanded for further proceedings.

                                                                  Reversed and remanded.




                                             29